             Case 5:14-cv-00665-F Document 294 Filed 03/03/20 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,

                                Plaintiffs,
 v.                                               Case No: 14-cv-665-F

 KEVIN J. GROSS, et al.,

                                Defendants.

                     DEFENDANTS’ MOTION TO ALLOW
                WITHDRAWAL AND SUBSTITUTION OF COUNSEL

        Defendants by and through Assistant Attorney General Jeb Joseph, submit

their Motion to Allow Withdrawal and Substitution of Counsel. In support thereof,

Defendants state:

        1.      Defendants are currently represented by the undersigned, former AAG

Lexie P. Norwood and former AAG Richard Mann.

        2.      Defendants will continue to be represented by the Office of the Attorney

General through Solicitor General Mithun Mansinghani, Assistant Solicitor Generals

Randall Yates, Zachary West, Bryan Cleveland and Andy Ferguson who have

previously filed their entries of appearance. [Docs. 289-293].

        3.      Former AAG Richard Mann left the employment of the Office of the

Attorney General on January 2, 2020 to take a position with the City of Oklahoma

City.
           Case 5:14-cv-00665-F Document 294 Filed 03/03/20 Page 2 of 3



      4.      Former AAG Lexie Norwood left the employment of the Office of the

Attorney General on January 12, 2020 to take a position with the University of

Oklahoma.

      WHEREFORE, for the above reasons, the undersigned counsel requests he,

along with former AAG Richard Mann, and former AAG Lexie Norwood be withdrawn

from the case as counsel of record for Defendants and that the Solicitor General,

Mithun Mansinghani, Assistant Solicitor Generals Randall Yates, Zachary West,

Bryan Cleveland and Andy Ferguson be substituted as counsel of record for

Defendants.

                                        Respectfully submitted,


                                         /s/ Jeb Joseph
                                        JEB E. JOSEPH, OBA#19137
                                        Assistant Attorney General
                                        Oklahoma Attorney General=s Office
                                        Litigation Division
                                        313 NE 21st Street
                                        Oklahoma City, OK 73105
                                        Telephone: (405) 521-3921
                                        Facsimile: (405) 521-4518
                                        Email: jeb.joseph@oag.ok.gov
                                        Attorney for Defendants


                           CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of March 2020, I electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

 Patti Palmer Ghezzi                         Mark Henricksen
 Michal W. Liberman                          Lanita Henricksen
 Emma V. Rolls                               HENRICKSEN & HENRICKSEN,
 FEDERAL PUBLIC DEFENDER                        LAWYERS, INC.

                                         ~2~
        Case 5:14-cv-00665-F Document 294 Filed 03/03/20 Page 3 of 3



215 Dean A. McGee Ave., Ste. 109           600 N. Walker Ave., Ste. 200
Oklahoma City, OK 73102                    Oklahoma City, OK 73102
Email: patti_ghezzi@fd.org                 Email: mark@henricksenlaw.com
      randy_bauman@fd.org                  Attorney for Plaintiffs Andrew, Glossip,
      emma.rolls@fd.org                    Jackson, Hancock and Warner
Attorneys for Plaintiffs, Cole, Cueste-
Rodriguez, Davis, Fairchild, Grant,
Grissom, Harmon, Johnson, Littlejohn,
Pavatt, Simpson and Underwood

Mark H. Barrett                            David B. Autry
PO Box 896                                 1021 NW 16th Street
Norman, OK 73070                           Oklahoma City, OK 73106
Email: barrettlawoffice@gmail.com          Email: dbautry44@hotmail.com
Attorney for Plaintiff Jones               Attorney for Plaintiff Hancock

Gary Peterson                              Fred L. Staggs
211 N. Robinson Ave., Ste. 450 South       510 NW 17th St.
Two Leadership Square                      Oklahoma City, OK 73013
Oklahoma City, OK 73102                    Email: staggslaw@aol.com
Email: gp@garypeterson.com                 Attorney for Plaintiff Mitchell
Attorney for Plaintiff Warner

Dale A. Baich
Robin C. Konrad
FEDERAL PUBLIC DEFENDER
850 W. Adams St., Ste. 201
Phoenix, AZ 85007
Email: dale_baich@fd.org
Email: robin_konrad@fd.org
Attorney for Plaintiff Wood

                                       /s/Jeb Joseph
                                       Jeb Joseph




                                       ~3~
